United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2583
                                    ___________

V. Boyd,                                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
St. Paul Schools, Independent            *
School District 625,                     *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: December 28, 2001
                              Filed: January 17, 2002
                                   ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        In 1999, V. Boyd filed a wrongful termination suit against the St. Paul Schools,
Independent School District 625, in Minnesota state court. After a hearing, the
Minnesota trial court granted the school district’s motion for summary judgment,
concluding that Boyd had not made a prima facie showing of discrimination. The
Minnesota Court of Appeals dismissed Boyd’s ensuing appeal for failure to pay the
filing fee or to obtain a waiver, and the Minnesota Supreme Court denied review. In
2000, Boyd filed a nearly identical complaint against the school district in federal
court, and also claimed that the Minnesota courts had denied him due process by
refusing to waive his appellate filing fee. Upon the school district’s motion, and
following a hearing, the District Court1 dismissed Boyd's complaint as barred by res
judicata and the Rooker-Feldman doctrine, see Rooker v. Fid. Trust Co., 263 U.S. 413
(1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). Boyd appeals.

      After de novo review, we agree with the District Court that Boyd’s action was
barred by res judicata. Additionally, we conclude that Boyd's due-process claim is
meritless, even if it is cognizable in this lawsuit, which it almost certainly is not. Our
decision makes it unnecessary for us to address the Rooker-Feldman issue.

     Accordingly, we affirm the judgment of the District Court. See 8th Cir. R.
47B. We also deny as moot or meritless Boyd’s various motions on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
                                           -2-